DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election, with traverse, of Group (I) in the reply filed on September 14, 2022 is acknowledged. Group (I), drawn to an isophthalic acid, 4-formylbenzeneboronic acid and 3- nitrophthalic acid co-crystal of progesterone, embraced by claims 1-4 was elected by Applicant. The traversal is on the ground(s) that no search burden is present and that all the claims require a cocrystal of progesterone. This is not found persuasive because according to MPEP §803 “For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant.” Moreover, each co-crystal is not an obvious variant of the other two co-crystals. Applicant has not pointed to any other errors in the Examiner’s analysis of the classification of the different inventions. The requirement is still deemed proper and is therefore made FINAL.
Applicant elected, without traverse, the following species: the isophthalic acid co-crystal of progesterone, and indicated claims 1-4 read on said species. 

Presently, claims 1-11 are pending and claims 1-4 are under consideration. Claims 5-11 are withdrawn based on the restriction requirement.
Specification
The disclosure is objected to because of the following informalities: the peaks from the x-ray diffractogram should be reported with a standard error (±). Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the x-ray peaks should be provided with a standard error (±). The standard error is not disclosed. Therefore, claim 4 is vague. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Samipillai et al. (Journal of Crystal Growth, 2019, 507, 270-282) in view of Abosede et al. (Crystal Growth and Design, 2012, 36(10), 1969-1977).
The present application claims an isophthalic acid (conformer) co-crystal of progesterone (PROG) in a molar ratio of 1:3 to 3:1. 

    PNG
    media_image1.png
    213
    307
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    162
    261
    media_image2.png
    Greyscale

Samipillai et al. teach “progesterone is a naturally occurring and poorly water soluble steroid hormone,” see the abstract. The reference further teaches a 4-hydroxybenzoic acid (4-HBA, coformer) co-crystal of progesterone (PROG) “to enhance the aqueous solubility of PROG,” see the abstract and page 271 for the formulas below:

    PNG
    media_image1.png
    213
    307
    media_image1.png
    Greyscale
	
    PNG
    media_image3.png
    182
    141
    media_image3.png
    Greyscale
. The reference further teaches the co-crystals in a ratio of 2:1 and 1:2, see page 275; and “the higher solubility of 1:2 cocrystals revealed that solubility was increased with the increase in the conformer concentration in the cocrystals,” see page 281, left-hand column. 
	The only difference between the claimed and cited co-crystal is the coformer, 4-HBA and Applicant’s isophthalic acid. Sampillai et al. does not teach isophthalic acid as the coformer.
	Abosede et al. teaches the use of isophthalic acid in a cocrystal with caffeine to obtain “compounds with more desirable physicochemical and biological properties… of API [active pharmaceutical ingredient] without affecting the pharmacological behavior. Some of the desired properties that improve are solubility, stability, and dissolution rate,” see page 3510, left-hand column, and page 3511, top left-hand column. The reference teaches the solubility studies on pages 3516 and 3517 for the isophthalic acid co-crystal of caffeine. The solubility of caffeine and isophthalic acid was determined as 2 mg mL-1 (0.01 mol L-1) and 21.4 mg mL-1 (0.13 mol L-1), respectively. The improved solubility of the isophthalic acid co-crystal of caffeine was determined as 103 mg mL-1 (0.29 mol L-1), which is a 29-fold mol L-1 difference when compared to caffeine alone. 
	 Therefore, it would be obvious to one of ordinary skill in the art to make the isophthalic acid co-crystal of progesterone (PROG) because Samipillai teaches that a cocrystal of progesterone can increase the solubility of the steroid hormone and Abosede teaches that isophthalic acid can be used as a conformer to increase the solubility of an API.   
	Applicant can overcome the rejection by the insertion of the crystalline data into claim 1.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624